IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA18-432

                                 Filed: 2 April 2019

Camden County, No. 17 CVD 9

DEBORAH C. BRADSHAW, Plaintiff,

             v.

RONALD D. BRADSHAW, Defendant.


Appeal by defendant from declaratory judgment entered 6 February 2018 by Judge

Meader W. Harriss, III, in District Court, Camden County. Heard in the Court of

Appeals 17 October 2018.


      Shilling, Pass & Barlow, by Andrew T. Shilling, and The Twiford Law Firm,
      by Lauren Arizaga-Womble, for plaintiff-appellee.

      Ward and Smith, P.A., by John M. Martin; and Darlene Gill Chambers, P.C.,
      Attorney at Law, by Darlene Gill Chambers, for defendant-appellant.


      STROUD, Judge.


      Defendant-husband appeals from a declaratory judgment rendering void for

public policy reasons a 1993 Virginia separation agreement and property settlement

agreement. The parties reconciled after signing the agreement, moved to North

Carolina, and separated again in 2013. North Carolina’s public policy allows property

settlement agreements to survive reconciliation, so the Virginia Agreement is

enforceable in North Carolina. We reverse the trial court’s order and remand.

                                  I.   Background
                              BRADSHAW V. BRADSHAW

                                 Opinion of the Court



      Husband and Wife married in 1987 in Virginia and separated in 1991. In

October 1993, the parties entered into a Stipulation and Agreement in Virginia

governed by Virginia law (“the Agreement”). The Agreement was a comprehensive

agreement with provisions addressing separation, spousal support, and property

division.   As relevant to this appeal, the Agreement made “full and complete

settlement of all property rights between them and their right to equitable

distribution pursuant to Virginia Code Annotated §20-107.3” and provided that “from

the time of execution of this Agreement neither Husband nor Wife shall have any

interest of any kind or nature whatsoever in or to any of the marital property of the

parties or the property of the other except as provided in this Agreement and

Stipulation.” The parties waived “any and all rights to equitable distribution or any

monetary award pursuant to Virginia Code Annotated §20-107.3.” The Agreement

divided the parties’ property and also provided that “each party hereafter may own,

have and enjoy, independently of any claim or right of the other party, all items of

real and personal property now or hereafter belonging to him or her[.]” (Emphasis

added.) Each party “forever waive[d], now and forever” any rights to “spousal support

and maintenance or alimony” (original in all caps) from the other, except that

Husband agreed to “immediately pay directly to Wife the sum of $25,000.00” as a “one

time lump sum spousal support payment.”




                                        -2-
                              BRADSHAW V. BRADSHAW

                                 Opinion of the Court



      The reconciliation provision of the Agreement is the primary subject of the

issues on appeal:

                                RECONCILIATION

                    20. In the event of reconciliation and resumption of
             the marital relationship between the parties, the
             provisions of this Agreement for settlement of property
             rights, spousal support, debt payments and all other
             provisions shall nevertheless continue in full force and
             effect without abatement of any term or provisions hereof,
             except as otherwise provided by written agreement duly
             executed by each of the parties after the date of the
             reconciliation.

In 1994, the parties reconciled, and, in 1997, they moved to North Carolina. In 2013,

the parties separated for the second time. They never entered into any written

agreement modifying or revoking the Agreement.

      On 30 January 2017, Wife filed a complaint seeking absolute divorce and

equitable distribution, but not postseparation support or alimony. Husband filed an

answer admitting the allegations relevant to absolute divorce but denying those

relevant to equitable distribution, and he counterclaimed for a declaratory judgment

that the Agreement “remains in full force and effect” and bars Wife’s claim for

equitable distribution. Regarding the Agreement, Husband alleged:

             6. On October 19, 1993, the parties entered into a
                Stipulation and Agreement (Attached as Exhibit A)
                which in pertinent part:
                a.        provided for the distribution between the
                parties of all marital and separate property of the
                parties


                                        -3-
                                 BRADSHAW V. BRADSHAW

                                    Opinion of the Court



                b.         accepted the division as fair and
                reasonable and waived equitable distribution,
                postseparation support, and alimony claims
                c.         stated that in the event of reconciliation
                this settlement shall continue in full force and effect
                unless decided otherwise and by a new written
                agreement formally entered
                d.         at the time the parties executed said
                Agreement Defendant paid Plaintiff the required
                $25,000 lump sum postseparation support payment
                and each party initialed the amount paid[.]

      Wife replied to Husband’s counterclaim and admitted the allegations of

Paragraph 6 “to the extent that the parties entered into a Separation Agreement on

October 19, 1993.” She responded to the sub-parts of Paragraph 6, admitting that

“the Separation Agreement provided for the distribution of all marital and separate

property between the parties owned at the time of the Agreement” but alleging that

the Agreement did not apply to “property acquired after the date of reconciliation,

including active appreciation of the Defendant’s separate property . . . .” Wife also

admitted that Husband had paid her the $25,000.00 lump sum postseparation

support payment.    Wife also cross-claimed for a declaratory judgment that “the

Separation Agreement entered into between the parties on October 19, 1993, does not

bar future claims of equitable distribution and spousal support after reconciliation of

the parties.” She alleged that

                    11.   The Defendant through counsel is alleging
             that the property acquired after the date of reconciliation
             is not marital property and the Separation Agreement
             applies to after reconciliation acquired property which is


                                           -4-
                               BRADSHAW V. BRADSHAW

                                   Opinion of the Court



             contrary to our Equitable Distribution Statutes.

                    12.    The Plaintiff’s position, supported by the law
             of this state, that the separation agreement divided the
             property that was in the parties’ possession at the time of
             the entry of the agreement and that at any property
             acquired after date of reconciliation, including active
             appreciation, is subject to equitable distribution.

      Wife filed a motion to sever the equitable distribution claim from the absolute

divorce claim, which was granted by the trial court. The trial court granted Wife’s

motion for summary judgment for absolute divorce and reserved the pending claims

for equitable distribution and declaratory judgment. The material facts were not in

dispute before the trial court, and the declaratory judgment claims presented only

the legal question of the enforceability of the Agreement. The trial court requested

the parties to submit briefs addressing these issues:

             (1) Whether the Stipulation and Agreement is still valid
             and enforceable under Virginia Law; if yes, then:

             (2) Whether paragraph 20 of the Stipulation and
             Agreement titled “Reconciliation” violates North Carolina
             Public Policy; if no, then:

             (3) Whether the Stipulation and Agreement completely
             bars further Equitable Distribution under Virginia law.

   After considering the arguments presented by both parties in their briefs, the trial

court concluded in relevant part that: (1) the Agreement is valid under Virginia law;

(2) application of Virginia law would be contrary to North Carolina’s public policy; (3)

the Agreement’s reconciliation provision violates North Carolina public policy; and,


                                          -5-
                                    BRADSHAW V. BRADSHAW

                                            Opinion of the Court



(4) the Agreement does not apply to Wife’s claim for equitable distribution. Upon

motion by Husband, the trial court certified the declaratory judgment for immediate

appeal under N.C. Gen. Stat. § 1A-1, Rule 54(b), and Husband timely appealed.

                                  II.       Standard of Review

       The material facts are not contested, and the order on appeal presents only

questions of law.1

               “In a declaratory judgment action where the trial court
               decides questions of fact, we review the challenged findings
               of fact and determine whether they are supported by
               competent evidence. If we determine that the challenged
               findings are supported by competent evidence, they are
               conclusive on appeal.        We review the trial court’s
               conclusions of law de novo.” We will therefore review the
               order’s legal conclusion of the enforceability of the
               agreement de novo.

Raymond v. Raymond, ___ N.C. App. ___, ___, 811 S.E.2d 168, 174 (2018) (citation

and brackets omitted).

                                     III.      Choice of Law

       The parties lived in Virginia in 1993 when they executed the Agreement, and

the Agreement contained a choice of law provision:

                                        APPLICABLE LAW

                     17. This Agreement shall be construed and
               governed in accordance with the laws of the
               Commonwealth of Virginia[.]

1 Although Husband’s brief challenges several paragraphs of the order labeled as “findings of fact” as
“not supported by competent evidence,” the findings are actually conclusions of law, and we will review
them accordingly.

                                                   -6-
                               BRADSHAW V. BRADSHAW

                                   Opinion of the Court




The parties essentially agree that Virginia law governs the validity and

interpretation of the Agreement, although Wife argues that the “Agreement is neither

valid nor enforceable under Virginia law[,]” because North Carolina and Virginia law

agree that “a choice of law provision in a contract will not be honored if the

substantive law of the selected jurisdiction is contrary to the established public policy

of the state where the contract is to be enforced.” Thus, Wife concludes, “because

enforcement of the Agreement in North Carolina is contrary to the established public

policy of North Carolina, Virginia law will not permit the Agreement to be enforced

here.” But the question is not as complicated as Wife contends.

                    The general rule is that things done in one
             sovereignty in pursuance of the laws of that sovereignty
             are regarded as valid and binding everywhere. North
             Carolina has long adhered to the general rule that lex loci
             contractus, the law of the place where the contract is
             executed governs the validity of the contract. . . . However,
             foreign law or rights based thereon will not be given effect
             or enforced if opposed to the settled public policy of the
             forum.

Muchmore v. Trask, 192 N.C. App. 635, 639-40, 666 S.E.2d 667, 669-70 (2008)

(citations, ellipsis, brackets, and quotation marks omitted). Virginia law governs the

validity of the Agreement, which was the first question addressed in the briefs before

the trial court. Virginia law also controls the interpretation of the Agreement, but

the Agreement is enforceable in North Carolina only if it is not “opposed to the settled

public policy” of this State. Id. at 640, 666 S.E.2d at 670.


                                          -7-
                                    BRADSHAW V. BRADSHAW

                                         Opinion of the Court



                                     IV.     Public Policy

       Although Husband’s brief breaks the questions presented by this appeal into

various issues, there is only one question of law presented: whether the Agreement

is unenforceable because the reconciliation provision is against the public policy of

North Carolina. The trial court concluded that “[t]he agreement is valid under

Virginia law.” In addition to addressing the public policy issue, Wife argues that

“[t]he Agreement is neither valid nor enforceable under Virginia law.” But the

validity of the Agreement under Virginia law is not at issue in this appeal. Husband

did not challenge the trial court’s conclusion that the Agreement was valid under

Virginia law, and Wife has not cross-appealed. See McLeod v. Wal-Mart Stores, Inc.,

208 N.C. App. 555, 562, 703 S.E.2d 471, 476 (2010) (finding failure to cross-appeal to

preclude this Court from considering one of plaintiff’s arguments). In addition, Wife

has never denied that the Agreement was a valid and enforceable agreement under

Virginia law in 1993 when it was executed, and her own pleadings acknowledge as

much.2 Therefore, whether this Agreement is valid under Virginia law is not before

this Court, and we need consider only whether the Agreement is “opposed to the




2 Wife’s pleadings below also did not raise the issue of unenforceability based upon violation of North
Carolina’s public policy or the validity of the Agreement, but instead alleged that the Agreement did
not apply to property acquired after the reconciliation of the parties. Her defense in her answer was
based upon interpretation of the Agreement. But when the trial court heard the declaratory judgment
claims, both parties addressed the public policy argument, and Wife abandoned her contention based
upon her interpretation of the Agreement as not applying to property acquired after the date of the
Agreement.

                                                 -8-
                              BRADSHAW V. BRADSHAW

                                  Opinion of the Court



settled public policy of [North Carolina].” Muchmore, 192 N.C. App. at 640, 666
S.E.2d at 670.

      The trial court’s order made the following findings of fact:

                   15.    The Agreement contemplated the parties
            would forever live separate and apart due to the
            “irreconcilability of their differences.”

                  16.    The Agreement is integrated in that the
            separation of the parties was reciprocal consideration for
            the property provisions.

                  17.    The Reconciliation provision contained in
            Paragraph 20 is void as it violates North Carolina public
            policy in that separation and property settlement
            agreements are void unless the parties are living apart.
            Reconciliation voids the entire agreement. Stegall v.
            Stegall, 100 N.C. App. 398 (1990).

                  18.    The Reconciliation provision contained in
            Paragraph 20 is void as it violates public policy in that it
            discourages the reconciliation of the marital relationship.
            Patterson v. Patterson, 774 S.E.2d 860 (2015).

                   19.    The terms of the Agreement are void. Stegall
            v. Stegall, 100 N.C. App. 398 (1990), Morrison v. Morrison,
            102 N.C. App. 514, (1991).

                  20.    The choice of law provision with the
            Agreement states, “This Agreement shall be construed
            with the law of the Commonwealth of Virginia.”

                  21.    Application of Virginia law would be contrary
            to the established public policy of North Carolina and
            should not be applied.

                  22. The agreement is valid under Virginia law in
            the Commonwealth of Virginia recognizes that Separation


                                         -9-
                                 BRADSHAW V. BRADSHAW

                                      Opinion of the Court



              and Property Settlement Agreements can remain intact
              even upon reconciliation of the parties.

              ....

                    24.      The Agreement has no application          to
              Plaintiff’s claim for Equitable Distribution.

       The trial court went on to conclude that “[a]pplication of Virginia law would be

contrary to the established public policy of North Carolina[,]” and decreed that the

Agreement “is an integrated agreement and the Reconciliation provision in

paragraph 20 providing for survival past reconciliation is void as it violates North

Carolina Public Policy, and is not binding in the State of North Carolina.” Husband

challenges findings of fact 15 through 19, 21, and 24, and conclusion of law 3 which

is identical to finding of fact 21.

       Only finding 15 could be considered as a finding of fact, and it is supported by

the evidence as it is based upon the language of the Agreement: “WHEREAS, marital

difficulties have arisen between the parties, and the parties are now and have been

separated, living separate and apart, with no possible chance of reconciliation since

May 24, 1991[.]” The remainder of the “findings” are actually conclusions of law, and

we therefore review the challenged “findings” de novo. See Barnette v. Lowe’s Home

Ctrs., Inc., 247 N.C. App. 1, 6, 785 S.E.2d 161, 165 (2016) (“Regardless of how they

may be labeled, we treat findings of fact as findings of fact and conclusions of law as

conclusions of law for purposes of our review.”).



                                             - 10 -
                               BRADSHAW V. BRADSHAW

                                  Opinion of the Court



      Husband argues that the trial court erred by holding the Agreement is void

under North Carolina’s public policy.      Wife argues that the Agreement was an

integrated separation agreement and property settlement agreement, and since it

would violate North Carolina’s public policy if reconciliation did not void the

separation provisions of the Agreement, the reconciliation provision is also

unenforceable; since the separation provisions were reciprocal consideration for the

property settlement provisions, the entire Agreement is then void. The trial court

agreed with Wife that the Agreement was an integrated agreement, based upon the

language of the preamble, finding as follows:

                  14.   The First Paragraph of Page 3 of the
             Agreement specifically states

             “NOW, THEREFORE, for and in consideration of the
             promises and in consideration of the mutual covenants and
             agreements hereinafter contained, and other good and
             valuable consideration deemed adequate and sufficient at
             law . . . without in any way attempting to facilitate divorce
             or separation, but rather in recognition of the prior existing
             separation of the parties, the irreconcilability of their
             differences, and in order to determine finally and settle
             their property rights . . . the parties do hereby covenant
             and agree as follows:
                                   SEPARATE LIVES
                 1. The parties hereafter shall live separate and
                 apart from each other . . . .”

      We first note that the parties’ briefs rely primarily upon North Carolina law

for the distinction between a property settlement agreement and a pure separation

agreement how to determine if an agreement with both types of provisions is an


                                         - 11 -
                             BRADSHAW V. BRADSHAW

                                 Opinion of the Court



integrated agreement. See Morrison v. Morrison, 102 N.C. App. 514, 519, 402 S.E.2d
855, 858 (1991) (“Whether the executory provisions of a property settlement

agreement are rescinded upon resumption of marital relations depends on whether

the property settlement is negotiated in reciprocal consideration for the separation

agreement. This is so whether the property settlement and the separation agreement

are contained in a single document or separate documents. If the property settlement

is negotiated as reciprocal consideration for the separation agreement, the

agreements are deemed integrated and the resumption of marital relations will

terminate the executory provisions of the property settlement agreement. If not in

reciprocal consideration, the provisions of the property settlement are deemed

separate and the resumption of marital relations will not affect either the executed

or executory provisions of the property settlement agreement.” (quotation marks

omitted)). But in accord with the choice of law provision of the Agreement, we must

interpret the Agreement under Virginia law, and Virginia law does not have case law

addressing the concepts of “integrated” separation and property settlement

agreements in exactly the same way as North Carolina. Under Virginia law, we must

interpret the Agreement as a contract:

                  Property settlement agreements are contracts;
            therefore, we must apply the same rules of interpretation
            applicable to contracts generally. We state at the outset
            our belief that the property settlement agreement is
            unambiguous; thus, its meaning and effect are questions of
            law to be determined by the court. On review we are not


                                         - 12 -
                              BRADSHAW V. BRADSHAW

                                  Opinion of the Court



             bound by the trial court’s construction of the contract
             provisions here in issue.
                    In construing contracts, ordinary words are to be
             given their ordinary meaning. The Supreme Court of
             Virginia restated the applicable principles in Berry v.
             Klinger, 225 Va. 201, 208, 300 S.E.2d 792, 796 (1983):
                    We adhere to the plain meaning rule in
                    Virginia: Where an agreement is complete on
                    its face, is plain and unambiguous in its
                    terms, the court is not at liberty to search for
                    its meaning beyond the instrument itself.
                    This is so because the writing is the repository
                    of the final agreement of the parties.
                           The court must give effect to all of the
                    language of a contract if its parts can be read
                    together without conflict. Where possible,
                    meaning must be given to every clause. The
                    contract must be read as a single document.
                    Its meaning is to be gathered from all its
                    associated parts assembled as the unitary
                    expression of the agreement of the parties.
                    However inartfully it may have been drawn,
                    the court cannot make a new contract for the
                    parties, but must construe its language as
                    written.

Tiffany v. Tiffany, 332 S.E.2d 796, 799 (Va. Ct. App. 1985) (citations, quotation

marks, brackets, ellipsis and parentheticals omitted).

      The trial court’s order focused on the language of the Preamble, as quoted

above in finding 14. But the Agreement includes other relevant provisions which

must be given effect “if its parts can be read together without conflict.” Id. The

Agreement includes specific provisions regarding severability of invalid provisions:

                        SEVERABILITY OF PROVISIONS



                                         - 13 -
                              BRADSHAW V. BRADSHAW

                                  Opinion of the Court



                   12.   If any provision of this Agreement shall be
             deemed by a court of competent jurisdiction to be invalid,
             the remainder of this Agreement shall remain in full force
             and effect.

      Under Virginia law, we must give “meaning . . . to every clause. The contract

must be read as a single document.” Id. The trial court’s order focused on general

language from the Preamble but ignored the far more specific provision of

severability. The Preamble simply states the consideration for the Agreement and

even notes that the Agreement is not “in any way attempting to facilitate divorce or

separation[.]” The Preamble language in finding 14 and the Severability provision

are not in conflict. Even if the reconciliation provision is “invalid” because it is

against North Carolina public policy as applied to the “pure separation” provisions of

the Agreement, the remainder of the Agreement regarding property settlement is still

enforceable, according to the Severability of Provisions language in the Agreement.

And even under North Carolina law—which the trial court used instead of Virginia

law—the agreement to separate was not “reciprocal consideration” for the property

settlement, since the Agreement has a specific provision that the Agreement’s

provisions are severable. See Hayes v. Hayes, 100 N.C. App. 138, 147, 394 S.E.2d 675,

680 (1990) (“[W]here the parties include unequivocal integration or non-integration

clauses in the agreement, this language governs.”).




                                         - 14 -
                               BRADSHAW V. BRADSHAW

                                   Opinion of the Court



      After de novo review of the challenged conclusions of law, including the cases

cited by the trial court to support its conclusions, the conclusions are not supported

by law. The trial court’s order included references to several specific cases, so we will

address those. We first note that the parties were separated when they signed the

Agreement, so the Agreement would not violate North Carolina’s public policy as to

entering into a separation agreement without physical separation, which is one of the

issues discussed in Stegall, 100 N.C. App. 398, 403, 397 S.E.2d 306, 309 (1990), and

cited as support for finding 17. In finding 17, the trial court concluded that “[t]he

Reconciliation provision contained in Paragraph 20 is void as it violates North

Carolina public policy in that separation and property settlement agreements are

void unless the parties are living apart. Reconciliation voids the entire agreement.

Stegall v. Stegall, 100 N.C. App. 398 (1990).”            But Stegall does not hold that

reconciliation necessarily voids a property settlement agreement, and it does not

address the effect of a reconciliation provision in an agreement at all, since the

agreement in Stegall did not have this provision. See id. at 411, 397 S.E.2d at 313.

      The relevance of the second case noted in the findings is also unclear. In

Patterson, this Court held that the alimony provisions of a separation agreement

which did not provide for termination of alimony payments upon the wife’s

cohabitation were not against public policy and were enforceable. 242 N.C. App. 114,

774 S.E.2d 860 (2015). Although N.C. Gen. Stat. § 50-16.9 provides for termination



                                          - 15 -
                                 BRADSHAW V. BRADSHAW

                                     Opinion of the Court



of court-ordered alimony upon cohabitation by the dependent spouse, parties are free

to enter into a contract providing otherwise. Patterson notes that a provision is

against public policy only if the agreement by its own terms promotes an objection

against public policy:

                       Moreover, as this Court pointed out in Sethness, the
                clear implication of cases where separation agreements
                were found to be void as against public policy and N.C. Gen.
                Stat. § 52-10.1 is that such agreements may not by their
                own terms promote objectives (i.e.: divorce, termination of
                parental rights) which are offensive to public policy.

Patterson, 242 N.C. App. at 118, 774 S.E.2d at 862-63 (brackets, ellipsis, and

quotation marks omitted).

          The trial court cites to Morrison v. Morrison, 102 N.C. App. 514, 402 S.E.2d
855, in finding 19, and concluded, “The terms of the Agreement are void.” The

primary focus of Morrison is the distinction between a separation agreement and a

property settlement agreement, and where an agreement includes both types of

provisions, how to determine if the agreement is integrated. Id. As noted above, we

must construe the Agreement under Virginia law, but as to North Carolina’s public

policy, Morrison also notes that reconciliation provisions in agreements with

provisions regarding both separation and property rights are not against public

policy:

                      We therefore reject the suggestion that all
                agreements, whether in one document or two, relating to
                support and property rights are reciprocal as a matter of


                                            - 16 -
                              BRADSHAW V. BRADSHAW

                                  Opinion of the Court



             law. To so hold would prohibit the parties from entering
             into contracts which do not violate law or public policy.
             Because contracts providing that a reconciliation will not
             affect the terms of a property settlement are not contrary to
             law or public policy, adopting the rule that all agreements
             relating to support and property rights are reciprocal as a
             matter of law would impermissibly interfere with the
             parties’ freedom of contract rights. On the other hand,
             contracts which provide that reconciliation will not affect
             the terms of a separation agreement violate the policy
             behind separation agreements and are therefore void.

Id. at 519–20, 402 S.E.2d at 858-59 (emphasis added) (citations omitted).

      In Porter v. Porter, this Court analyzed a North Carolina separation agreement

that contained a reconciliation provision similar to the one at issue in the Agreement:

                    13. In the event of the reconciliation and
                    resumption of the marital relationship
                    between the parties, the provisions of this
                    agreement for settlement of property rights
                    shall nevertheless continue in full force and
                    effect without abatement of any term or
                    provision thereof, except as otherwise
                    provided by written agreement duly executed
                    by each of the parties after the date of
                    reconciliation.

             Thus, according to the express terms of the Agreement, and
             with full information as to the legal rights of equitable
             distribution and distributive award contained in North
             Carolina General Statute Section 50 20, husband and wife
             agreed that each would relinquish any and all claims to any
             and all real or personal property owned by the other party
             or that said party may hereafter own. In other words, the
             parties exercised the broad contractual freedom afforded
             them under North Carolina law by entering into their 1988
             Agreement and foregoing their right to seek equitable
             distribution of the marital estate. Additionally, the parties


                                         - 17 -
                              BRADSHAW V. BRADSHAW

                                  Opinion of the Court



             specifically contemplated and agreed that, were they to
             reconcile and resume the marital relationship after
             entering into the Agreement in 1988, the provisions of the
             Agreement regarding settlement of property rights shall
             continue in full force and effect without abatement of any
             term or provision thereof. Thus, the Agreement makes the
             parties’ intent clear that the provisions regarding
             ownership of property acquired after husband and wife
             entered into the 1988 Agreement were to remain
             unaffected by any later reconciliation and resumption of
             the marital relationship. Accordingly, we conclude that the
             trial court erred by ordering equitable distribution of the
             property in contravention of the express terms of the
             now-court-ordered Agreement. Therefore, we vacate the
             trial court’s order for equitable distribution and remand
             with instructions to distribute the property in accordance
             with the terms of the parties’ Agreement, which provided
             that any property not specifically provided for under this
             Agreement shall be deemed to be separate property to be
             solely owned by the party holding title to the same.

Porter v. Porter, 217 N.C. App. 629, 633-34, 720 S.E.2d 778, 780-81 (2011) (citations,

quotation marks, brackets, and ellipsis omitted).

      Here, even the reconciliation provision of the Agreement would offend North

Carolina’s public policy if applied to the “pure separation” provisions of the

Agreement; the “pure separation” provisions were not reciprocal consideration for the

property settlement provisions.    The parties agreed that the provisions of the

Agreement are severable, and enforcement of the property settlement provisions of

the Agreement does not conflict with North Carolina’s public policy. Therefore, the

trial court’s finding and conclusion stating that “[a]pplication of Virginia law would




                                         - 18 -
                                BRADSHAW V. BRADSHAW

                                   Opinion of the Court



be contrary to the established public policy of North Carolina and should not be

applied” is in error.

                                   V.     Conclusion

       The reconciliation provision of the Agreement does not violate North Carolina’s

public policy as applied to the property settlement provisions of the Agreement. Both

parties waived any rights to equitable distribution in the Agreement, so the trial

court erred by concluding that Wife’s equitable distribution claim is not affected by

the Agreement. We reverse the trial court’s order and remand for further proceedings

consistent with this opinion.

       REVERSED AND REMANDED.

       Judges DILLON and BERGER concur.




                                          - 19 -